Lewis, J.
1. A telegraph company is not liable to the sendee of a telegram for damages arising from mental pain and suffering alleged to have been occasioned by the company’s negligence in failing to deliver such telegram to him with due diligence, in consequence whereof he was prevented from attending the burial of a friend ; nor for damages resulting from mental pain and suffering caused by jeers and derision to which he was subjected because he arrived at the place of burial after the intermerit had actually taken place. Chapman v. Western Union Tel. Co., 88 Ga. 763.
2. Nor can one recover from such a company the. amount of expenses alleged to have been occasioned by negligent delay in delivering a message, when it is obvious that incurring such expenses was totally unnecessary. Judgment affirmed.

All the Justices concurring.

Action for damages. Before Judge Harris. City court'of Floyd county. March, term, 1899.
W. A. Barnett, for plaintiff. W. S. McHenry, for defendant: